Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This new Final Office Action is in response to the amendment filed on 1/21/2022 and 6/7/2022. The claims 1-20 have been amended on 1/21/2022. The amendment has been entered. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments filed 06/07/2022 with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The Final Office Action mailed 3/7/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Madasu et al (Wo 2018/084871 A1) and Spicer et al (US 2019/0128112 A1).

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
determining a predictive model of the distribution of the downhole material for the treatment stage of the HF well site; (mental process)
calibrating values of unknown parameters of the predictive model; (mental process)
predicting a distribution result of the downhole material for active perforation clusters in a fluid pipe in a wellbore at the HF well site.  (mental process)
The claimed concept is a method of evaluating and determining the distribution of the downhole material based on mathematic relationship directed to “Mental Process”. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The claim did not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

2. (Original) The method as recited in Claim 1, further comprising: 
modifying a pumping plan of the treatment stage utilizing the distribution result, wherein the modifying includes one or more of continuing with the pumping plan, changing a HF fluid flow rate, changing a concentration of a proppant, changing a concentration of a chemical, changing a concentration of a solid, and changing a diverter schedule.  (mental process)

3. (Original) The method as recited in Claim 1, further comprising: repeating the calibrating and predicting steps at least one time during an execution of the treatment stage.  (mental process)

4. (Previously Presented) The method as recited in Claim 1, wherein the predictive model is a physical model that includes one or more of HF fluid pressure parameters for at least one of the active perforation clusters, fracture cluster HF fluid flow rate, subterranean formation properties, properties of all pumped materials including the downhole material, and completion properties of the HF well site.  (mental process)

5. (Original) The method as recited in Claim 1, wherein the downhole material is one or more of slurrys, oil-based fluids, water-based fluids, proppants, chemicals, solids, and diverter material.  (mental process)

6. (Original) The method as recited in Claim 1, further comprising: identifying the unknown parameters utilizing user input.  (mental process)

7. (Original) The method as recited in Claim 6, wherein the values of the unknown parameters are calibrated for each active perforation cluster utilizing one or more of a measured HF fluid flow rate, a calculated HF fluid flow rate, a measured HF fluid pressure, and sensor data from a fiber optic sensing system.  (mental process)

8. (Original) The method as recited in Claim 6, wherein the predicting the distribution result is utilized to modify a plan of the treatment stage.  (mental process)

9. (Original) The method as recited in Claim 6, wherein the treatment stage is a first treatment stage and the predicting the distribution result is utilized to modify a plan of a second treatment stage employed after the first treatment stage.  (mental process)

10. (Original) The method as recited in Claim 1, wherein the calibrating utilizes a non- linear optimization technique, and the predicting utilizes a non-linear solution of a system of equations.  (mental process)

Same conclusion for independent claims 11 and 17 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madasu et al (Wo 2018/084871 A1), hereinafter Madasu.

Claim 1. (Previously Presented) A method to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, comprising: 
Madasu discloses determining a predictive model of the distribution of the downhole material for the treatment stage of the HF well site; 

Madasu: (page 11)

    PNG
    media_image1.png
    633
    824
    media_image1.png
    Greyscale

Madasu discloses calibrating values of unknown parameters of the predictive model; 
Madasu: (page 15)

    PNG
    media_image2.png
    113
    823
    media_image2.png
    Greyscale


Madasu: (page 13-14)

    PNG
    media_image3.png
    648
    825
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    820
    media_image4.png
    Greyscale

In light of applicant’s specification [0023], “unknow parameters” are the values that  can be implied, estimated or assumed.
Madasu discloses predicting a distribution result of the downhole material for active perforation clusters in a fluid pipe in a wellbore at the HF well site.  
Madasu: (page 15)

    PNG
    media_image5.png
    177
    820
    media_image5.png
    Greyscale


Madasu: (page 11)

    PNG
    media_image6.png
    258
    816
    media_image6.png
    Greyscale

Madasu: (page 5)

    PNG
    media_image7.png
    208
    821
    media_image7.png
    Greyscale


Regarding Claim 17, the same ground of rejection is made as discussed above for substantially similar rationale. 

In addition, Claim 17 recites “A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, the operations comprising:”.

Madasu discloses A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, the operations comprising on (page 20)

    PNG
    media_image8.png
    586
    879
    media_image8.png
    Greyscale


Claim 2 and 18 
Madasu discloses modifying a pumping plan of the treatment stage utilizing the distribution result, wherein the modifying includes one or more of continuing with the pumping plan, changing a HF fluid flow rate, changing a concentration of a proppant, changing a concentration of a chemical, changing a concentration of a solid, and changing a diverter schedule.  
Madasu: (page 10)

    PNG
    media_image9.png
    330
    825
    media_image9.png
    Greyscale


Claim 3. (Original) The method as recited in Claim 1, further comprising: Madasu discloses repeating the calibrating and predicting steps at least one time during an execution of the treatment stage.  
Madasu: (page 13)

    PNG
    media_image10.png
    216
    819
    media_image10.png
    Greyscale


Madasu: (page 15)

    PNG
    media_image11.png
    372
    816
    media_image11.png
    Greyscale


Claim 4. (Previously Presented) The method as recited in Claim 1, Madasu discloses wherein the predictive model is a physical model that includes one or more of HF fluid pressure parameters for at least one of the active perforation clusters, fracture cluster HF fluid flow rate, subterranean formation properties, properties of all pumped materials including the downhole material, and completion properties of the HF well site.  
Madasu: (page 11)

    PNG
    media_image12.png
    258
    821
    media_image12.png
    Greyscale

Madasu: (page 8)

    PNG
    media_image13.png
    332
    815
    media_image13.png
    Greyscale


Claim 5. (Original) The method as recited in Claim 1, Madasu discloses wherein the downhole material is one or more of slurrys, oil-based fluids, water-based fluids, proppants, chemicals, solids, and diverter material.  
Madasu: (page 4)

    PNG
    media_image14.png
    469
    810
    media_image14.png
    Greyscale


Claim 6. (Original) The method as recited in Claim 1, further comprising: Madasu discloses identifying the unknown parameters utilizing user input.  
Madasu: (page 18-19)

    PNG
    media_image15.png
    287
    819
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    331
    826
    media_image16.png
    Greyscale

User input are used to developing the model and identifying the unknown parameters in equations 1-3.

Claim 7. (Original) The method as recited in Claim 6, Madasu discloses wherein the values of the unknown parameters are calibrated for each active perforation cluster utilizing one or more of a measured HF fluid flow rate, a calculated HF fluid flow rate, a measured HF fluid pressure, and sensor data from a fiber optic sensing system.  
Madasu: (page 7)

    PNG
    media_image17.png
    443
    819
    media_image17.png
    Greyscale


Madasu: (page 13-14)

    PNG
    media_image3.png
    648
    825
    media_image3.png
    Greyscale


Claim 8. (Original) The method as recited in Claim 6, Madasu discloses wherein the predicting the distribution result is utilized to modify a plan of the treatment stage.  

Madasu: (page 10)

    PNG
    media_image9.png
    330
    825
    media_image9.png
    Greyscale


Claim 9. (Original) The method as recited in Claim 6, wherein the treatment stage is a first treatment stage and the predicting the distribution result is utilized to modify a plan of a second treatment stage employed after the first treatment stage.  
Madasu: (page 10)

    PNG
    media_image18.png
    325
    817
    media_image18.png
    Greyscale

Examiner interpret initial baseline treatment plan as first treatment stage and the treatment plan between consecutive cycles as second stage treatment. 
Madasu: (page 15)

    PNG
    media_image19.png
    213
    820
    media_image19.png
    Greyscale

The predicted downhole flow distribution are used to determine whether bypass a planned diverter deployment correspond to the predicting the distribution result is utilized to modify a plan of a second treatment stage employed.

Claim 11. (Previously Presented) A system to determine a distribution of a downhole material for a treatment stage of a hydraulic fracturing (HF) well site, comprising: 3Appl. No. 16/564,870 Reply to Office Action dated March 7, 2022 
Madasu discloses a fluid sensor, located at the HF well site, and operable to collect one or more of a surface HF fluid pressure parameter, a surface proppant concentration parameter, and a surface HF fluid flow rate parameter; 

Madasu: (page 7)

    PNG
    media_image17.png
    443
    819
    media_image17.png
    Greyscale

Madasu discloses at least one processor configured to: 
Madasu (page 2)

    PNG
    media_image20.png
    267
    867
    media_image20.png
    Greyscale

Madasu discloses determine a predictive model of the distribution of the downhole material for the treatment stage of the HF well site using received predictive model parameters, 
Madasu: (page 11)

    PNG
    media_image1.png
    633
    824
    media_image1.png
    Greyscale

Madasu discloses modify the predictive model using parameters received from the fluid sensor, 
Madasu: (page 15)

    PNG
    media_image2.png
    113
    823
    media_image2.png
    Greyscale

Madasu discloses calibrate values of unknown parameters of the predictive model using a calibration process on a part or whole of a current or previous pumping stage, 


Madasu: (page 13-14)

    PNG
    media_image3.png
    648
    825
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    820
    media_image4.png
    Greyscale

In light of applicant’s specification [0023], “unknow parameters” are the values that  can be implied, estimated or assumed.
Madasu discloses predict a distribution result of the downhole material for one or more active perforation clusters in a fluid pipe in a wellbore at the HF well site.  
Madasu: (page 15)

    PNG
    media_image5.png
    177
    820
    media_image5.png
    Greyscale


Madasu: (page 11)

    PNG
    media_image6.png
    258
    816
    media_image6.png
    Greyscale

Madasu: (page 5)

    PNG
    media_image7.png
    208
    821
    media_image7.png
    Greyscale


Claim 12. (Previously Presented) The system as recited in Claim 11, further comprising: Madasu discloses a well site controller embodied in at least one digital data processor, operable to direct a treatment stage at the HF well site using the distribution result, 
Madasu: (page 10)

    PNG
    media_image21.png
    474
    875
    media_image21.png
    Greyscale


    PNG
    media_image9.png
    330
    825
    media_image9.png
    Greyscale

Madasu discloses wherein the fluid sensor is at least one surface fluid sensor.  
Madasu: (page 9)

    PNG
    media_image22.png
    311
    881
    media_image22.png
    Greyscale


Claim 13. (Previously Presented) The system as recited in Claim 12, Madasu discloses wherein the at least one processor is configured to modify a pumping plan of the treatment stage using the distribution result.  
Madasu: (page 10)

    PNG
    media_image21.png
    474
    875
    media_image21.png
    Greyscale


Claim 14. (Original) The system as recited in Claim 12, Madasu discloses wherein the directing the treatment stage utilizes one or more of a downhole HF fluid flow rate, a concentration of a proppant, a concentration of a chemical, a concentration of a solid, and a diverter schedule.  
Madasu: (page 10)

    PNG
    media_image9.png
    330
    825
    media_image9.png
    Greyscale


Claim 15. (Previously Presented) The system as recited in Claim 11, wherein the fluid sensor includes at least one downhole sensor located in a wellbore, and the downhole sensor utilizes a point and distributed fiber optic sensing system.  
Madasu: (page 7)

    PNG
    media_image17.png
    443
    819
    media_image17.png
    Greyscale

Madasu: (page 13-14)

    PNG
    media_image3.png
    648
    825
    media_image3.png
    Greyscale


Claim 16. (Previously Presented) The system as recited in Claim 11, Madasu discloses wherein the at least one processor is further configured to analyze two or more distribution results, select a best fit distribution result, and communicate the best fit distribution result.  
Madasu: (page 14) 
    PNG
    media_image23.png
    196
    884
    media_image23.png
    Greyscale

Examiner interpret “best fit” as “sufficiently close”. 
Madasu: (page 17)

    PNG
    media_image24.png
    666
    874
    media_image24.png
    Greyscale




Claim 19. (Previously Presented) The computer program product as recited in Claim 17, Madasu discloses wherein the operations are executed in real-time or near real-time to a collecting of calibration parameters from the HF well site, wherein the calibration parameters are utilized in the calibrating.  
Madasu: (page 7)

    PNG
    media_image17.png
    443
    819
    media_image17.png
    Greyscale

Madasu: (page 13-14)

    PNG
    media_image3.png
    648
    825
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Madasu et al (Wo 2018/084871 A1) and Spicer et al (US 2019/0128112 A1).

Claim 10 and 20
Madasu does not appear to explicitly disclose wherein the calibrating utilizes a non-linear optimization technique, and the predicting utilizes a non-linear solution of a system of equations.  
However, Spicer discloses the calibrating utilizes a non-linear optimization technique, and the predicting utilizes a non-linear solution of a system of equations [0159-0161] “In such cases, a mathematical optimization approach may be taken. For example, mathematical optimization is a broad field with applications in virtually all branches of science and engineering. Fundamentally, it is the process of finding the best solution to a mathematical model with requirements that are represented by constraints on the set of all feasible solutions. Much of the mathematics is supported by rigorous proof, and the algorithms applicable to each class of problem are widely validated across disciplines. Continuity of variables may define the approach to solutions. Discrete optimization may be most appropriate when one or more optimization variables can only take on a finite set of values. Continuous optimization may be used when the optimization variables can take on an any value, usually subject to a set of constraints. The special case where the objective function to be minimized is linear in the optimization variables; and the constraints may be specified using only linear equalities and inequalities is known as Linear Programming (LP). Generalizing further, nonlinear optimization is where the objective function is non-linear in the optimization variables, and/or one or more of the constraints are non-linear. Problems with as few as ten variables that objectively appear simple in their construction, can be intractable. Methods for solving these problems therefore may take approaches that involve compromises. The most common approach for large degree of freedom problems is local optimization, where the compromise is to give up on seeking a global optimum and instead seek a point that is only locally optimal, minimizing the objective function in the feasible region nearby, but not guaranteeing the lowest possible value in the entire region. Local optimization of nonlinear problems may be solved iteratively by LP via linearization of the non-linearities.  The problem addressed in the present disclosure involves physical properties which take on continuous values, where the objective function and constraints involve nonlinear, but at least C.sup.2 continuous, combinations of the optimization variable. Solutions can be pursued to a constrained, nonlinear optimization problem”
Madasu and Spicer are analogous art because they are from the “same field of endeavor” 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Madasu and Spicer before him or her, to modify the model of Madasu to include the nonlinear optimization feature of Spicer because this combination improve the performance of the model.
The suggestion/motivation for doing so would have been Spicer: [0159] In such cases, a mathematical optimization approach may be taken. For example, mathematical optimization is a broad field with applications in virtually all branches of science and engineering. Fundamentally, it is the process of finding the best solution to a mathematical model with requirements that are represented by constraints on the set of all feasible solutions. Much of the mathematics is supported by rigorous proof, and the algorithms applicable to each class of problem are widely validated across disciplines.”
Therefore, it would have been obvious to combine Madasu and Spicer to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148